Exhibit 10.1
AGREEMENT
This Agreement (the “Agreement”) is made as of the date indicated below by and
between IASIS Healthcare Corporation, a Delaware corporation (the “Company”) and
DAVID R. WHITE (“White”), and shall be effective as of October 31, 2010 (the
“Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company and White entered into an employment agreement dated May 4,
2004, which was subsequently amended as of December 31, 2008 (as so amended, the
“Employment Agreement”); and
WHEREAS, White wishes to resign from the position of Chief Executive Officer of
the Company as of October 31, 2010, and White and the Company agree that from
November 1, 2010 through January 31, 2011, White shall continue as an employee
of the Company to assist in the transition of certain matters to the new Chief
Executive Officer of the Company;
WHEREAS, the Company and White further agree that beginning on February 1, 2011,
through October 31, 2012, White shall provide consulting services to the
Company, as mutually determined from time to time; and
WHEREAS, the Company and White further agree that from November 1, 2010 through
October 31, 2011, White shall serve as Chairman of the Board of Directors of the
Company (the “Board”);
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein and other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and White agree as follows:
1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings assigned in the Employment Agreement.
2. Effectiveness. This Agreement shall be effective commencing on the Effective
Date.
3. Transition.
(a) Termination of Service as Chief Executive Officer. The parties hereby agree
that White will resign as Chief Executive Officer of the Company as of
October 31, 2010.
(b) Board Service. During the period commencing on November 1, 2010 and ending
on October 31, 2011, White shall serve as Chairman of the Board, unless White is
otherwise removed or resigns from such position prior to such date. In
consideration of such service, the Company shall pay White an annual fee in the
amount of $250,000, paid monthly in arrears.

 

 



--------------------------------------------------------------------------------



 



(c) Salary and Consulting Fees. During the period commencing on November 1, 2010
and ending on January 31, 2011, White shall continue as an employee of the
Company and assist in the transition of certain matters to the new Chief
Executive Officer. In consideration of such transition services, the Company
shall pay White the amount of $70,000 in accordance with the Company’s normal
payroll practices. During the period commencing on February 1, 2011 and ending
on October 31, 2012, White shall provide consulting services to the Company, as
mutually determined from time to time. In consideration of such consulting
services, the Company shall pay White a monthly fee in the amount of $23,333.33
for the period commencing on February 1, 2011 and ending on October 31, 2011 and
$20,833.33 for the period commencing on November 1, 2011 and ending on
October 31, 2012, in each case, paid monthly in arrears. White shall be
reimbursed for all reasonable and necessary business expenses incurred by him in
connection with his employment or consulting services, as applicable, upon
timely submission by White of receipts and other documentation in accordance
with the Company’s normal expense reimbursement policies.
(d) Entire Agreement — Continuing Benefits and Obligations. This Agreement
contains all the understandings between the parties hereto pertaining to the
matters referred to herein, and supersedes any other undertakings and
agreements, whether oral or in writing, previously entered into by them with
respect thereto, including the Employment Agreement, except as specifically
provided herein. White represents that, in executing this Agreement, he does not
rely and has not relied upon any representation or statement not set forth
herein made by the Company with regard to the subject matter or effect of this
Agreement or otherwise. Notwithstanding the foregoing, White acknowledges and
agrees that the provisions of Section 14 of the Employment Agreement shall
remain in full force and effect. Further, this Agreement does not affect any
stock option grant agreements currently in place, except that any options held
by White that are vested as of October 31, 2010 shall remain outstanding until
the end of their ten-year term.
4. Non-Disparagement. White shall not make any statements, encourage others to
make statements or release information that would or is reasonably expected to
disparage or defame the Company, any of its Affiliates or shareholders or any of
their respective directors or officers. Notwithstanding the foregoing, nothing
in this Section 4 shall prohibit White from making truthful statements when
required by order of a court or other body having jurisdiction or as required by
law. White and the Company shall cooperate in good faith to agree upon any press
releases made regarding (i) the transition and/or (ii) the termination of this
Agreement and the arrangements described hereunder for any reason.
5. Miscellaneous.
(a) No Assignability. This Agreement is personal to White and without the prior
written consent of the Company shall not be assignable by White otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by White’s legal representatives.
(b) Successors. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company shall be entitled to
assign its rights hereunder to any of their respective Subsidiaries.

 

 



--------------------------------------------------------------------------------



 



(c) Payments to Beneficiary. If White dies before receiving amounts to which he
is entitled under this Agreement, such amounts that accrued prior to his death
shall be paid in a lump sum to the beneficiary designated in writing by White,
or if none is so designated, to White’s estate.
(d) Non-alienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by White,
and any such attempt to dispose of any right to benefits payable under this
Agreement shall be void.
(e) Severability. If any one or more articles, sections or other portions of
this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any article, section or other portion not so declared to be unlawful
or invalid. Any article, section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such article,
section or other portion to the fullest extent possible while remaining lawful
and valid.
(f) Amendments. This Agreement shall not be altered, amended or modified except
by written instrument executed by the Company and White.
(g) Notices. All notices and other communications under this Agreement shall be
in writing and delivered by hand or by first class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to White:
To the address currently on file with the Company.
If to the Company:
IASIS Healthcare Corporation
113 Seaboard Lane
Suite A-200
Franklin, TN 37067
Attention: General Counsel
with a copy to:
Robert J. Raymond
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.
(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.

 

 



--------------------------------------------------------------------------------



 



(i) Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Delaware, without regard to its
conflict of laws principles.
(j) Captions. The captions of this Agreement are not a part of the provisions
hereof and shall have no force or effect.
(k) Tax Withholding. The Company (or its designee) may withhold from any amounts
payable under this Agreement any federal, state or local taxes that are required
to be withheld pursuant to any applicable law or regulation.
(l) No Waiver. White’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision of this Agreement. A waiver of any provision of
this Agreement shall not be deemed a waiver of any other provision and any
waiver of any default in any such provision shall not be deemed a waiver of any
later default thereof or of any other provision.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and White have executed this Agreement effective
as of October 31, 2010 and executed on December 20, 2010.

            IASIS Healthcare Corporation
      By:   /s/ W. Carl Whitmer         Name:   W. Carl Whitmer         Title:  
President and CEO            /s/ David R. White       David R. White   

 

 